Electronically Filed
                                                           Supreme Court
                                                           SCWC-12-0000801
                                                           12-MAR-2014
                                                           01:18 PM



                           SCWC-12-0000801
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                          STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,
                                 vs.
                         KEKOA J.K. KRUEGER,
                   Petitioner/Defendant-Appellant,
                                 and
              LURGUIAL M. COUNTS, NIQUITTA KILMER,
                     Respondents/Defendants.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000801; CR. NO. 11-1-0149)
       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
      Circuit Judge Ayabe, in place of Acoba, J., recused)
          Petitioner/Defendant-Appellant Kekoa J.K. Krueger’s

Application for Writ of Certiorari, filed on January 31, 2014, is

hereby rejected.

          DATED: Honolulu, Hawai#i, March 12, 2014.

 Emmanuel G. Guerrero                  /s/ Mark E. Recktenwald
 for petitioner
                                       /s/ Paula A. Nakayama
 Justin Kollar and
 Tracy Murakami                        /s/ Sabrina S. McKenna
 for respondent
                                       /s/ Richard W. Pollack

                                       /s/ Bert I. Ayabe